DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. (US Publication 2017/0230869 A1).
In regards to claim 1, Kubota et al. (US Publication 2017/0230869 A1) teaches,  method performed by a wireless device for handover (see figures 11 and 12), the method comprising: receiving an RRC connection reconfiguration message from a source gNB (see figure 1 and paragraph 62, the BS 122 can be a gNB; see figures 11 and 12, the source BS), the RRC connection reconfiguration message (see step 1122; RRC Conn Reconfiguration message) comprising common random access configuration information associated with one or more beams of a target cell (see figure 11, steps 1122-1124 and paragraph 132; indicating a request to modify an RRC connection and perform a handover to the target BS 1106. After receiving the handover command, the UE 1102, at 1124, performs a random access procedure with the target BS 1106) and dedicated random access configuration information associated with one or more beams of the target cells (see figures 15-16; see paragraph 166; FIG. 16 is an example call flow diagram 1600 illustrating beam selection for uplink-based mobility, in accordance with aspects of the present disclosure. The call flow 1600 is more generalized version of the state diagram shown in FIG. 15 for uplink-based mobility, and also shows the beam selection (not shown in FIG. 15). As shown in FIG. 16, at 1606, the UE 1602 can monitor synchronization signals for acquisition (e.g., shown in FIG. 15). The synchronization signals may include PSS, SSS, and/or zone SS (ZSS). At 1608, the UE 1602 sends uplink reference signals which may optionally include UE_ID. The uplink reference signals may be similar to Msg 1 and Msg 3 signaling of a random access (RA) procedure in the LTE system), wherein the target cell is different than a source cell (see figure 1, the BS 122, 132; figure 2, the BS in each cell), the source cell is associated with the source gNB (see figure 1 and paragraph 62, the BS 122 can be a gNB); measuring at least one reference signal associated with the target cell (see paragraph 62; For downlink-based mobility, the UE 110 may receive measurement reference signals (MRS) transmitted with different beams from the BS 122); accessing the target cell using at least one beam of the target cell from among the one or more beams of the target cell based on the identification of the target cell and the access information from the RRC connection reconfiguration message and further based on the measuring of the at least one reference signal associated with the target cell (see paragraph 62; The UE 110 can select the preferred beam based on the MRS. The BS 122 can beamform the downlink signal to the UE using the preferred beam and/or the BS 122 can send a handover command to the UE 110 based, at least in part, on the uplink reference signal; since figure 11 is a downlink based handover process (see paragraph 131) the access information form RRC reconfiguration message is implied); and transmitting a confirmation message to the target network node (see figure 11, step 1128 RRC Conn. Reconfiguration Complete message).
In regards to claim 9, Kubota teaches, a wireless device for handover (see figures 11 and 12) comprising: a wireless interface configured to receive an RRC connection reconfiguration message from a source gNB (see figure 1 and paragraph 62, the BS 122 can be a gNB; see figures 11 and 12, the source BS), the RRC connection reconfiguration message (see step 1122; RRC Conn Reconfiguration message) comprising common random access configuration information associated with one or more beams of a target cell (see figure 11, steps 1122-1124 and paragraph 132; indicating a request to modify an RRC connection and perform a handover to the target BS 1106. After receiving the handover command, the UE 1102, at 1124, performs a random access procedure with the target BS 1106) and dedicated random access configuration information associated with one or more beams of the target cell (see figures 15-16; see paragraph 166; FIG. 16 is an example call flow diagram 1600 illustrating beam selection for uplink-based mobility, in accordance with aspects of the present disclosure. The call flow 1600 is more generalized version of the state diagram shown in FIG. 15 for uplink-based mobility, and also shows the beam selection (not shown in FIG. 15). As shown in FIG. 16, at 1606, the UE 1602 can monitor synchronization signals for acquisition (e.g., shown in FIG. 15). The synchronization signals may include PSS, SSS, and/or zone SS (ZSS). At 1608, the UE 1602 sends uplink reference signals which may optionally include UE_ID. The uplink reference signals may be similar to Msg 1 and Msg 3 signaling of a random access (RA) procedure in the LTE system), wherein the target cell is different than a source cell (see figure 1, the BS 122, 132; figure 2, the BS in each cell), the source cell is associated with the source gNB (see figure 1 and paragraph 62, the BS 122 can be a gNB); processing circuitry configured to measure at least one reference signal associated with the target cell (see paragraph 62; For downlink-based mobility, the UE 110 may receive measurement reference signals (MRS) transmitted with different beams from the BS 122); wherein the wireless interface is further configured to access the target cell using at least one beam of the target cell from among the one or more beams of the target cell based on the identification of the target cell and the access information from the RRC connection reconfiguration message and further based on the measuring of the at least one reference signal associated with the target cell (see paragraph 62; The UE 110 can select the preferred beam based on the MRS. The BS 122 can beamform the downlink signal to the UE using the preferred beam and/or the BS 122 can send a handover command to the UE 110 based, at least in part, on the uplink reference signal; since figure 11 is a downlink based handover process (see paragraph 131) the access information form RRC reconfiguration message is implied) transmit a confirmation message to the target network node (see figure 11, step 1128 RRC Conn. Reconfiguration Complete message); and an input and output interface configured to receive input information and provide output information and a power source configured to provide power to the wireless interface, processing circuity and input and output interface (see figure 6, MS 650; the RX/TX 650; since the MS is operational and transmits and receives the power source is implicit), wherein the wireless interface is further configured to access the target cell using the identified at least one beam (see the antennal 652 in figure 6 thought which the MS 650 transmits and receives signals).
In regards to claims 2 and 10, Kubota teaches, wherein the target cell is associated with a second network node, the second network node being different than the source network node (see figure 11, the source BS 1104 is different form Target BS 1106).
In regards to claims 3 and 11 Kubota teaches, wherein the access information comprises Random Access Channel (RACH) information (see paragraph 132; After receiving the handover command, the UE 1102, at 1124, performs a random access procedure with the target BS 1106; see paragraph 125; The common UL portion 906 may include additional or alternative information, such as information pertaining to random access channel (RACH) procedures).
In regards to claims 4 and 12 Kubota teaches, wherein the target cell comprises at least two beams and the access information comprises an indication of allowed beams associated with the target cell, the allowed beams comprising fewer than all of the beams of the target cell (see paragraph 77; For downlink-based mobility, the UE 206 may receive measurement reference signals (MRS) transmitted with different beams from the BS 204. The UE 206 can select the preferred beam based on the MRS. The BS 204 can beamform the downlink signal to the UE using the preferred beam and/or the BS 204 can send a handover command to the UE 206 based, at least in part, on the uplink reference signal; see paragraph 158; Beam-based mobility procedures (e.g., to select different beams based on channel conditions) may be implemented using a variant of existing mobility procedures, but repeated with (reference signals transmitted using) different beams; thus it is implicit that not all beams will be chosen and thus the beams are fewer than the total beams of the target cell).
In regards to claim 17, Kubota teaches, a wireless communication system for handover (see figures 11 and 12), the system comprising: at least two network nodes (see figure 11, the source BS and target BS), each network node associated with its own respective cell (see figure 1, the BS 122, 132; figure 2, the BS in each cell); at least one wireless device wirelessly connected to a first of the at least two network nodes (see figure 11, the source BS 1104 is the serving BS and the target BS is currently the non-serving BS(see paragraph 47; support for the target BS being the non-serving BS)); wherein the first network node is configured to: obtain access information associated with a second of the at least two network nodes for the at least one wireless device and prepare the access information associated with the second network node to be transmitted to the at least one wireless device (see figure 11,  At 1120, the source BS 1104 and target BS 1106 exchange information and make a handover decision regarding the UE 1102 based on the received measurement report); and wherein the at least one wireless device is configured to: receive an RRC connection reconfiguration message from a source gNB (see step 1122; RRC Conn Reconfiguration message), the RRC connection reconfiguration message comprising common random access configuration information associated with one or more beams of a target cell (see figure 11, steps 1122-1124 and paragraph 132; indicating a request to modify an RRC connection and perform a handover to the target BS 1106. After receiving the handover command, the UE 1102, at 1124, performs a random access procedure with the target BS 1106) and dedicated random access configuration information associated with one or more beams of the target cell (see figures 15-16; see paragraph 166; FIG. 16 is an example call flow diagram 1600 illustrating beam selection for uplink-based mobility, in accordance with aspects of the present disclosure. The call flow 1600 is more generalized version of the state diagram shown in FIG. 15 for uplink-based mobility, and also shows the beam selection (not shown in FIG. 15). As shown in FIG. 16, at 1606, the UE 1602 can monitor synchronization signals for acquisition (e.g., shown in FIG. 15). The synchronization signals may include PSS, SSS, and/or zone SS (ZSS). At 1608, the UE 1602 sends uplink reference signals which may optionally include UE_ID. The uplink reference signals may be similar to Msg 1 and Msg 3 signaling of a random access (RA) procedure in the LTE system), wherein the target cell is different than a source cell (see figure 1, the BS 122, 132; figure 2, the BS in each cell), the source cell is associated with the source gNB (see figure 1 and paragraph 62, the BS 122 can be a gNB); measure at least one reference signal associated with the target cell (see paragraph 62; For downlink-based mobility, the UE 110 may receive measurement reference signals (MRS) transmitted with different beams from the BS 122); access the target cell using at least one beam of the target cell from among the one or more beams of the target cell based on the identification of the target cell and the access information from the RRC connection reconfiguration message and further based on the measuring of the at least one reference signal associated with the target cell (see paragraph 62; The UE 110 can select the preferred beam based on the MRS. The BS 122 can beamform the downlink signal to the UE using the preferred beam and/or the BS 122 can send a handover command to the UE 110 based, at least in part, on the uplink reference signal; since figure 11 is a downlink based handover process (see paragraph 131) the access information form RRC reconfiguration message is implied); and transmit a confirmation message to the second network node (see figure 11, step 1128 RRC Conn. Reconfiguration Complete message).
Allowable Subject Matter & Relevant Prior Art
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to the claims, Kubota teaches, with respect to figure 15, at 1502, the UE monitors the synchronization channel found during cell selection, for example, for a primary synchronization signal (PSS) or secondary SS (SSS). Once the UE is synchronized, the UE can receive physical broadcast channel (PBCH) and system information (SI) at 1504 (see paragraph 162).  Kubota however does not imply that the accessing of the target cell using the identified beam accessing the target cell using a contention based random access procedure and without reading the system information.  
	Prior art Kim et al. (US Publication 2017/0164419 A1) teaches, in figure 11 a handover process between a source cell, target cell and the terminal.  The terminal makes the final decision about handover to the target cell.  However no gNB is shown as the base station and no beam measurement is taught.
	Prior art Mallick et al. (US Publication 2016/0174124 A1) teaches in figure 3, a handover process involving the source eNB, target eNB and UE.  The beam measurement is also not taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466